Citation Nr: 1329250	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left knee internal derangement with degenerative joint 
disease prior to December 12, 2012, and a rating in excess 
of 10 percent since.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1978 to 
November 1979 and from February 1982 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2011 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The December 2011 rating decision granted the Veteran's 
claim for service connection for a left knee disability and 
assigned an initial non-compensable disability rating, 
effective from May 26, 2011.  The same rating decision 
denied entitlement to service connection for a right knee 
disability.  A subsequent April 2013 rating decision 
increased the Veteran's left knee disability rating to 10 
percent, effective from December 12, 2012.  


FINDINGS OF FACT

1.  In a statement received on August 6, 2013, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to an 
initial compensable disability rating for left knee internal 
derangement with degenerative joint disease prior to 
December 12, 2012, and a rating in excess of 10 percent 
since.  

2.  In a statement received on August 6, 2013, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to 
service connection for a right knee disability.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue 
of entitlement to an initial compensable disability rating 
for left knee internal derangement with degenerative joint 
disease prior to December 12, 2012, and a rating in excess 
of 10 percent since, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue 
of entitlement to service connection for a right knee 
disability, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204. 

In a statement dated July 31, 2013, and received by the 
Board on August 6, 2013, the Veteran indicating that he 
wished to withdraw from appellate consideration his appeal.  

The Board finds that the Veteran's written statement 
indicating his intention to withdraw his claims on appeal 
satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 
355 (1993).  

As the Veteran has withdrawn his appeals concerning 
entitlement to an initial compensable disability rating for 
left knee internal derangement with degenerative joint 
disease prior to December 12, 2012, and a rating in excess 
of 10 percent since, and entitlement to service connection 
for a right knee disability, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these claims on appeal and they are dismissed. 


ORDER

The appeal as to the claim of entitlement to an initial 
compensable disability rating for left knee internal 
derangement with degenerative joint disease prior to 
December 12, 2012, and a rating in excess of 10 percent 
since, is dismissed.  

The appeal as to the claim of entitlement to service 
connection for a right knee disability is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


